         Case 1:20-cv-03984-KPF Document 27 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTONIO GRAHAM,

                           Plaintiff,

                    -v.-

NEW YORK CITY DEPARTMENT OF                          20 Civ. 3984 (KPF)
CORRECTION; KISA SMALLS, WARDEN,
                                                          ORDER
NORTH INFIRMARY COMMAND, NEW
YORK CITY DEPARTMENT OF
CORRECTION; CITY OF NEW YORK; NEW
YORK STATE DIVISION OF PAROLE,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      Jean Azor-El, Anthony Medina, James Carter, Dakwan Fennell, Lance

Kelly, Ramon Gomez, Anthony Brown, Maurice Barnar, Ronnie Cole and

Plaintiff Antonio Graham jointly signed and filed their pro se complaint under

42 U.S.C. § 1983. Plaintiffs purported to bring this action as a class action.

      By Order dated May 18, 2020, the Court outlined the reasons why the

case could not proceed as a class action, severed the claims, and directed the

Clerk of Court to open new actions for each plaintiff. On June 15, 2020, the

Court consolidated these individual actions under Rule 42(a). Azor-El v. New

York City Dep’t of Corr., No. 20 Civ. 3650 (KPF), Dkt. #5 (S.D.N.Y. June 15,

2020).

      At an October 6, 2020 status conference, the Court ordered Plaintiffs in

the consolidated action to file an amended complaint. On December 18, 2020,

Plaintiffs in the consolidated action filed an amended complaint. See Azor-El,
        Case 1:20-cv-03984-KPF Document 27 Filed 01/06/21 Page 2 of 2




No. 20 Civ. 3650 (KPF), Dkt. #58. However, Plaintiff did not join in filing the

amended complaint. To date, Plaintiff has not since filed an amended

complaint nor otherwise communicated with the Court.

      Therefore, Plaintiff is ORDERED TO SHOW CAUSE, in writing, on or

before January 31, 2021, why Plaintiff’s case should not be dismissed for

failure to prosecute. Accordingly, the case is hereby STAYED pending

resolution of this order to show cause. The Clerk of Court is directed to mail a

copy of this Order to Plaintiff.

      SO ORDERED.

Dated: January 6, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
